Mabry, J:
This is a proceeding by mandamus instituted by the appellant, E. E. DeYaughn, in the Circuit Court for Jackson county, to compel the County Commissioners of that county to issue to him warrants on four certificates obtained from the County Judge of said county, under the act of June 7, 1887, Chapter 3768, granting a reward for killing certain beasts of prey.
It is alleged that appellant at different times between the 28th day of September, 1887, and the 17th day of December of that year, killed, in Jackson county, Florida, four wildcats, and upon exhibition of their scalps within the time prescribed by law to the County Judge of said county, obtained from him four certificates, which are set out in the record, and are the same, in substance, as the following :
State oe Florida, {
Jackson County. \
Before me, County Judge of said county, E. E. De-Yaughn this day exhibited a scalp of an animal known as a wild cat. which he avers was killed by him on the 28th day of September, 1887, in said county, and claims the reward offered by an act of the Legislature approved 7th of June, 1887.
Given under my hand and seal of office, this 1st day of October, 1887. ,
Geo. F. Baltzell,
County Judge.
*62A demurrer of the County Commissioners to the proceedings was sustained, and relator has appealed.
This case falls within the principle of the decision in the case of Johns vs. County Commissioners of Orange county, 28 Fla., 626, 10 South. Rep., 96. It was there held that the County Judge is the officer desig-' nated by statute to pass, in the first instance, upon the facts entitling a claimant to' a reward under the statute, and until said judge has certified to the facts required by the statute, the County Commissioners will not be compelled by mandamus to issue a warrant for the amount of the reward to the claimant. The certificates in the present case do not comply with the requirements of the statute, and for this reason the demurrer was properly sustained. The other points discussed in briefs of counsel need not be considered.
The judgment appealed from will be, and the same is hereby, affirmed.